UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2123


HUI RONG ZHENG,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 27, 2018                                         Decided: May 3, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioner. Chad A. Readler, Acting Assistant
Attorney General, Jonathan A. Robbins, Senior Litigation Counsel, Yanal H. Yousef,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hui Rong Zheng, a native and citizen of the People’s Republic of China, petitions

for review of an order of the Board of Immigration Appeals (Board) dismissing her appeal

from the immigration judge’s (IJ) decision denying her applications for asylum and

withholding of removal. * We deny the petition for review.

       The scope of our review is narrow. Hui Pan v. Holder, 737 F.3d 921, 926 (4th Cir.

2013). We will affirm so long as the decision is not “manifestly contrary to law.” Id.

(internal quotation marks omitted). We review administrative findings of fact and adverse

credibility findings under the substantial evidence standard. Id. Under the substantial

evidence test, affirmance is mandated “if the evidence is not so compelling that no

reasonable   factfinder   could    agree   with    the   [Board]’s    factual   conclusions.”

Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 354 (4th Cir. 2006) (internal quotation

marks omitted). Legal issues are reviewed de novo, “affording appropriate deference to

the [Board]’s interpretation of the [Immigration and Nationality Act] and any attendant

regulations.” Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008). Because the

Board did not adopt the IJ’s opinion in whole or in part, our review is limited to the Board’s

order. Martinez v. Holder, 740 F.3d 902, 908 & n.1 (4th Cir. 2014).




       *
         Zheng does not challenge the denial of protection under the Convention Against
Torture. Accordingly, that issue is waived. See Federal Rules of Appellate Procedure
28(a)(8)(A); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); see also
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004) (failure to challenge denial of
relief under CAT results in abandonment of that challenge).

                                              2
       “When an adverse credibility determination has been made, this court must assess

whether the IJ or [the Board] identified non-speculative, specific, cogent reasons in support

of the adverse credibility finding.” Hui Pan, 737 F.3d at 928 (alteration and internal

quotation marks omitted). “A single testimonial discrepancy, particularly when supported

by other facts in the record, may be sufficient to find an applicant incredible in some

circumstances.” Ilunga v. Holder, 777 F.3d 199, 207 (4th Cir. 2015). The IJ is free to

reject the applicant’s explanation for a particular discrepancy. See Dankam v. Gonzales,

495 F.3d 113, 122 (4th Cir. 2007). We note that the Board identified several specific

discrepancies and inconsistencies that are supported by the record. Accordingly, we

conclude that the record does not compel a different finding concerning the adverse

credibility finding.

       We further conclude that substantial evidence supports the Board’s conclusion that

Zheng’s independent evidence did not rehabilitate her testimony. See Ilunga, 777 F.3d at

213 (stating that, after concluding an asylum applicant lacks credibility, agency must

consider whether applicant “presented adequate independent documentary evidence to

establish asylum eligibility”). Zheng’s claims that the IJ improperly considered whether

her children joined her in her religious practice, whether her subjective fear of persecution

was undermined because her United States born children were sent to China to live, and

whether she could reasonably relocate in China to avoid future persecution fail because the

Board did not rely on these findings to reach its decision. We have considered Zheng’s

remaining claims and find them to be without merit.



                                             3
       We therefore deny the petition for review. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.


                                                                      PETITION DENIED




                                            4